DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 1-10, 19 and added new claims 21-24; therefore only claims 11-18 and 20-24 remain for this Office Action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12, 14-16, 20 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2017/0005405). 
In regards to claim 11, Kim discloses of an antenna element, comprising: a feed line (for example 123, 223, see Figs 3-4, 7-9 and Paragraphs 0031-0044, 0047, 0054-0057, 0062) configured to feed in electrical power; a first multiplicity of radiating elements situated on the substrate (110, 210) on a first side (for example the left side) of the feed line (for example see 130, 140, 150, 230, 240, 250 on left side of 123, 223 in Figs 1, 5); and a second multiplicity of radiating elements situated on the substrate (110, 210) on a second side (for example the right side) of the feed line (for example see o denoting non-perpendicular radiation).   
In regards to claim 12, Kim discloses of the antenna element as recited in claim 11, wherein the distribution of the spatial dimensions and/or the distribution of distances include a Dolph-Chebyschev distribution, and/or a uniform distribution, and/or a binomial distribution (for example see distributions in Figs 1, 5).   
In regards to claim 14, Kim discloses of the antenna element as recited in claim 11, the first and second multiplicity of radiating elements are coupled to the feed line via striplines, and/or capacitive couplings, and/or slot couplings (for example see 141, 151, 241, 251 in Figs 3-4, 7-9 and Paragraphs 0039-0045, 0047-0049).   
In regards to claim 15, Kim discloses of the antenna element as recited in claim 11, wherein the antenna element is a dipole antenna element (for example see Figs 1 and 5).   

In regards to claim 20, Kim discloses of an antenna array (for example see Figs 1 and 5), comprising: a multiplicity of antenna elements, each of the antenna elements including: a feed line (for example 123, 223, see Figs 3-4, 7-9 and Paragraphs 0031-0044, 0047, 0054-0057, 0062) configured to feed in electrical power; a first multiplicity of radiating elements situated on a substrate (for example 110, 210) on a first side (for example the left side) of the feed line (123, 223, see Figs 1, 5); and a second multiplicity of radiating elements situated on the substrate (110, 210) on a second side (for example the right side) of the feed line (123, 223, see Figs 1, 5); wherein the first and second multiplicity of radiating elements are coupled in series to the feed line, are fed with electrical power by the feed line, and are configured to transmit electromagnetic radiation (for example see Figs 1, 5); and wherein the first multiplicity of radiating elements differ from the second multiplicity of radiating elements in a distribution of spatial dimensions of radiating elements and/or in a distribution of distances of adjacent radiating elements (for example see Figs 1, 3-5, 7-9 and Paragraphs 0028-0058) such that a radiated maximum of the transmitted electromagnetic radiation occurs non-perpendicular to the substrate (for example see Fig 10(a) and Paragraphs 0059-0062; main lobe maximum angle offset from 0o denoting non-perpendicular radiation).    
In regards to claim 24, Kim discloses of the antenna element as recited in claim 11, wherein: distances between immediately adjacent radiating elements of the first multiplicity of radiating elements are distributed with a first distribution selected from a .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 17-18 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0005405) in view of Hosono et al. (US 2016/0190703). 
In regards to claim 13, Kim discloses of the antenna element as recited in claim 11 as found within the explanation above. 
However, Kim does not explicitly disclose of wherein radiating elements of the first multiplicity of radiating elements and/or radiating elements of the second multiplicity of radiating elements are slotted patches.   
Hosono discloses of an antenna element, comprising: a feed line (for example 12a) configured to feed in electrical power; a first multiplicity of radiating elements 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the radiating elements of the first and/or second multiplicities being slotted patches as taught by Hosono for improving the reflection and radiation characteristics of the device by decreasing the reflection coefficient and increasing the gain. 
In regards to claim 17, Kim discloses of the antenna element as recited in claim 11, wherein the first multiplicity of radiating elements (for example on the left side of 123, 223 in Figs 1, 5) are arranged so as to be offset relative to the second multiplicity of radiating elements (for example see right side of 123, 223 in Figs 1, 5) along the feed line (for example see Figs 1 and 5).   

Hosono discloses of an antenna element, comprising: a feed line (for example 12a) configured to feed in electrical power; a first multiplicity of radiating elements situated on a first side (for example the left side) of the feed line (12a, for example see 12b1, 12b3, 12b5, 12b7, 12b9, 12b11); and a second multiplicity of radiating elements situated on a second side (for example the right side) of the feed line (12a, for example see 12b2, 12b4, 12b6, 12b8, 12b10); wherein the first and second multiplicity of radiating elements are coupled in series to the feed line (12a, see Fig 1), are fed with electrical power by the feed line, and are configured to transmit electromagnetic radiation (for example see Fig 1); and wherein the first multiplicity of radiating elements differ from the second multiplicity of radiating elements in a distribution of spatial dimensions of radiating elements and/or in a distribution of distances of adjacent radiating elements (for example see Fig 1 and Paragraphs 0044-0060), wherein the first multiplicity of radiating elements (12b1, 12b3, 12b5, 12b7, 12b9, 12b11) and the second multiplicity of radiating elements (12b2, 12b4, 12b6, 12b8, 12b10) are arranged alternatingly along the feed line (12a, for example see Fig 1 and Paragraph 0051).
It would have been obvious to one of ordinary skill in the art to have the first and second multiplicity of radiating elements arranged alternatingly along the feed line as taught by Hosono for arranging the radiating elements in a such that it achieves the desired optimum radiating output of the antenna element.   

However, Kim does not explicitly disclose of wherein at least one radiating element of the first multiplicity of radiating elements differs from all radiating elements of the second multiplicity of radiating elements in the width and/or in a distance to an adjacent radiating element of the first multiplicity of radiating elements.   
Hosono discloses of an antenna element, comprising: a feed line (for example 12a) configured to feed in electrical power; a first multiplicity of radiating elements situated on a first side (for example the left side) of the feed line (12a, for example see 12b1, 12b3, 12b5, 12b7, 12b9, 12b11); and a second multiplicity of radiating elements situated on a second side (for example the right side) of the feed line (12a, for example see 12b2, 12b4, 12b6, 12b8, 12b10); wherein the first and second multiplicity of radiating elements are coupled in series to the feed line (12a, see Fig 1), are fed with electrical power by the feed line, and are configured to transmit electromagnetic radiation (for example see Fig 1); and wherein the first multiplicity of radiating elements differ from the second multiplicity of radiating elements in a distribution of spatial dimensions of radiating elements and/or in a distribution of distances of adjacent radiating elements (for example see Fig 1 and Paragraphs 0044-0060), wherein at least one radiating element (for example 12b11) of the first multiplicity of radiating elements differs from all radiating elements of the second multiplicity of radiating elements in the width and/or in a distance to an adjacent radiating element of the first multiplicity of radiating elements (for example see Figs 1, 3).   

In regards to claim 21, Kim discloses of the antenna element as recited in claim 11, wherein the feed line extends in a first direction, the first multiplicity of radiating elements extend in a second direction that is different than the first direction, and the second multiplicity of radiating elements situated extend in a third direction that is different than the first direction. 
However, Kim does not explicitly disclose of wherein the second direction and third direction are perpendicular to the first direction.
Hosono discloses of an antenna element, comprising: a feed line (for example 12a) configured to feed in electrical power; a first multiplicity of radiating elements situated on a first side (for example the left side) of the feed line (12a, for example see 12b1, 12b3, 12b5, 12b7, 12b9, 12b11); and a second multiplicity of radiating elements situated on a second side (for example the right side) of the feed line (12a, for example see 12b2, 12b4, 12b6, 12b8, 12b10); wherein the first and second multiplicity of radiating elements are coupled in series to the feed line (12a, see Fig 1), are fed with electrical power by the feed line, and are configured to transmit electromagnetic radiation (for example see Fig 1); and wherein the first multiplicity of radiating elements differ from the second multiplicity of radiating elements in a distribution of spatial 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have the first and second multiplicity of antenna elements oriented in second and third directions perpendicular to the first direction of the feed line as taught by Hosono for arranging the radiating elements in a such that it achieves the desired optimum radiating output of the antenna element. 
In regards to claim 22, Kim discloses of the antenna element as recited in claim 11, wherein the first multiplicity of radiating elements and the second multiplicity of radiating elements are distributed along a same segment of the feed line (123, 223) so that at least one radiating element of the first multiplicity of radiating elements (a) is closer to a first end of the feed line (123, 223) than at least one radiating element of the second multiplicity of radiating elements (for example see Figs 1, 5)
However, Kim does not explicitly disclose that the at least one radiating element of the first multiplicity of radiating elements also (b) is further to the first end of the feed line than at least one other radiating element of the second multiplicity of radiating elements.  

It would have been obvious to one of ordinary skill in the art to have at least one first radiating element being closer to a first end of the feed line and further away from .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2017/0005405).
In regards to claim 23, Kim discloses of the antenna element as recited in claim 11 as found within the explanation above, wherein there are distances separating between immediately adjacent radiating elements of the first multiplicity of radiating elements and distances separating between immediately adjacent radiating elements of the second multiplicity of radiating elements.  
However, Kim does not explicitly disclose of wherein the distances differ from one another.
A change in a space or distance would be considered a modification that would be readily apparent to one having ordinary skill in the art (for example see Paragraph 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the spacing distance between adjacent first radiating elements differ from the spacing distance between adjacent second radiating elements as an obvious matter of design choice to modify the antenna element to achieve a desired operational radiating output.


Response to Arguments
Applicant’s arguments with respect to claims 11-18 and 20-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument as it pertains to the newly amended subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/           Primary Examiner, Art Unit 2844